COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



SCOTT A.  MACE,


                            Appellant,

v.


BARBARA H.  MACE,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00333-CV

Appeal from the

65th Judicial District Court

of El Paso County, Texas 

(TC# 2004CM4441) 



MEMORANDUM  OPINION

	Pending before the Court is Appellant's pro se motion to withdraw his notice of appeal in
this case.  Based on Appellant's statement that he no longer wishes to prosecute this appeal, we
construe Appellant's motion as a motion to dismiss this appeal pursuant to Tex.R.App.P. 
42.1(a)(1).  Appellee has not objected to the motion and there is no indication that dismissal
would prevent Appellee from seeking relief to which she would otherwise be entitled.  See
Tex.R.App.P. 42.1(a)(1).  We therefore grant Appellant's motion and dismiss the appeal.  Costs
are taxed against Appellant.  See Tex.R.App.P. 42.1(d).
	Also pending before the Court is Appellant's "Motion to Reconsider Interlocutory
Orders."  As Appellant's motion to dismiss this appeal has been granted, this motion is now
moot.  Accordingly, Appellant's motion to reconsider is denied.


January 31, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.